DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on June 08, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Response to Amendment
The amendment to the claims received on June 08, 2022 has been entered.
The amendment of claims 1, 2, 5, 7 and 10 is acknowledged.
The new claim 16 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, 10, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuyuki’693 (JP 2002-341693), and further in view of Hideki’861 (EP 1,145,861) and Skrainar’319 (US 2017/0364319).
     With respect to claim 1, Katsuyuki’693 teaches a printing device (Fig.1) comprising: 
     a first sensor (overview) to: 
     detect when a media pathway is blocked (overview), and 
     send a first signal to a first light source to display a first brightness, responsive to the detection of the blocked media pathway [the jam occurrence lamp is being used to indicate the occurrence of the jam (overview). Therefore, the jam occurrence lam is considered to display with a first brightness when a jam is being detected (responsive to the detection of the blocked media pathway)]; and 
     a second sensor [regarding to the cover sensor (Fig.1, item 34) (paragraph 47)] to: 
     detect when a door is in an open position (paragraph 48), 
     send a second signal to a second light source to display a second brightness, responsive to the detection of a door in the open position [the cover open lamp is being used to indicate if the cover is being opened (paragraph 89). Therefore, the cover open lamp is considered to display with a second brightness to indicate that the cover is opened (responsive to the detection of the supply area door in the open position)], 
     wherein the second light source is separated from the media pathway [as shown in Fig.2, the jam occurrence lamp 59 and the over open lamp 63 are separated from each other]
     Katsuyuki’693 does not teach the door is the supply area door; detect when a print substance supply is low; and send a third signal to the second light source to illuminate the print substance supply by displaying a third brightness, responsive to the detection of the low print substance supply.
     Hideki’861 teaches the door is the supply area door (Fig.2, item 18) and an alarm (LED) is active when the door (Fig.2, item 18) is being determined opened (paragraph 52 and 54).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Katsuyuki’693 according to the teaching of Hideki’861 to determine if the door associated with the paper supply is being opened and to turn on an LED to inform an operator that the door associated with paper supply is being opened because this will allow an operator to monitor of the printer including the status of the door associated the paper supply more effectively.
     The combination of Katsuyuki’693 and Hideki’861 does not teach detect when a print substance supply is low; and send a third signal to the second light source to illuminate the print substance supply by displaying a third brightness, responsive to the detection of the low print substance supply.
     Skrainar’319 teaches detect when a print substance supply is low [the machine states including the out of paper in a tray that is not feeding a current job and low paper for a current job (paragraph 53). Therefore, a sensor is disclosed to detect if the paper (print substance supply) is low in order provide the desired machine states]; and 
     send a third signal to (a) light source to illuminate the print substance supply by displaying a third brightness, responsive to the detection of the low print substance supply [the machine states including the out of paper in a tray that is not feeding a current job and low paper for a current job and the brightness of LEDs are being adjusted to provide the desired status of the machine (paragraphs 43 and 53)]. 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify combination of Katsuyuki’693 and Hideki’861 according to the teaching of Skrainar’319 to send a signal for controlling an LED to turn on with a third brightness when the printer has lower paper for a current job and the reversing door is being opened (determine when a print substance supply of a printing device is low; and send a third signal to the light source to display a third brightness when the supply area door is in the open position and the print substance supply is low) because this will allow a user to know that the printer needs to add more papers for the current job.
     With respect to claim 2, which further limits claim 1, the combination of Katsuyuki’693 and Skrainar’319 does not teaches a supply area coupled to the supply area door, wherein the print substance supply is housed in the supply area.  
     Hideki’861 teaches a supply area coupled to the supply area door (Fig.2, item 18), wherein the print substance supply is housed in the supply area (Fig.2)
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Katsuyuki’693 according to the teaching of Hideki’861 to determine if the door associated with the paper supply is being opened and to turn on an LED to inform an operator that the door associated with paper supply is being opened because this will allow an operator to monitor of the printer including the status of the door associated the paper supply more effectively.
     With respect to claim 5, which further limits claim 1, Katsuyuki’693 does not teach wherein the first light source and the second light source is a light emitted diode (LED).  
     Hideki’861 teaches the second light source is a light emitted diode (LED) (paragraph 52).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Katsuyuki’693 according to the teaching of Hideki’861 to determine if the door associated with the paper supply is being opened and to turn on an LED to inform an operator that the door associated with paper supply is being opened because this will allow an operator to monitor of the printer including the status of the door associated the paper supply more effectively.
     The combination of Katsuyuki’693 and Hideki’861 does not teach the first light source is a light emitted diode (LED).
     Skrainar’319 teaches the first light source is a light emitted diode (LED) (paragraphs 43 and 52)
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Katsuyuki’693 and Hideki’861 according to the teaching of Skrainar’319 to use the LEDs to indicate the state of the printer including the paper jam state because this will allow a user to know that the printer needs to add more papers for the current job.
     With respect to claim 6, which further limits claim 1, the combination of combination of Katsuyuki’693 and Hideki’861does not teach wherein the first brightness is different than the second brightness.  
     Skrainar’319 teaches that the brightness of the LED is being adjust to display the machine’s states (paragraph 43).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Katsuyuki’693 and Hideki’861 according to the teaching of Skrainar’319 to adjust the jam occurrence lamp with the first brightness when the jam is being determined and to adjust the cover open lamp with a second brightness when the cover door is being determined opened because this will allow the states of the printer to be virtually identified more effectively.
     With respect to claim 7, it is analyzed and rejected for the same reason set forth in the rejection of claim 1.
     With respect to claim 8, which further limits claim 7, the combination of Katsuyuki’693 and Hideki’861 does not teach wherein the first brightness includes a flashing state.  
     Skrainar’319 teaches wherein the first brightness includes a flashing state [the machine’s states can be identified with the output of the flashing light (paragraph 68)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Katsuyuki’693 and Hideki’861according to the teaching of Skrainar’319 to use the output of the flashing light to identify the jam state because this will allow the jam state to be identified more effectively. 
     With respect to claim 10, Katsuyuki’693 teaches a system for a printing device (Fig.1) comprising: 
     a first enclosure [regarding to the system associated with the feeding paths in the printer (Fig.1)] including: 
     a first light source [regarding to the jam occurrence lamp (overview)]; 
      a media pathway (Fig.1); and 
     a first sensor (overview) to detect when the media pathway is blocked and send a first signal to the first light source to display a first brightness, responsive to the detection of the blocked media pathway [the jam occurrence lamp is being used to indicate the occurrence of the jam (overview). Therefore, the jam occurrence lam is considered to display with a first brightness when a jam is being detected (responsive to the detection of the blocked media pathway)]; and 
     a second enclosure [regarding to the system associated with cover 33 in the printer as shown in Fig.1], separated from the first enclosure, including: 
     a second light source [regarding to the cover open lamp (overview)]; Page 3 of 6LIGHT SOURCES FOR PRINTING DEVICES 
     a door (Fig.1, item 33); and 
     a second sensor to: detect when the door is in an open position, send a second signal to the second light source to display a second brightness, responsive to the detection of the door in the open position [the cover open lamp is being used to indicate if the cover is being opened (paragraph 89). Therefore, the cover open lamp is considered to display with a second brightness to indicate that the cover is opened (responsive to the detection of the supply area door in the open position)]; 
     Katsuyuki’693 does not teach the door is the supply area door; detect when a print substance supply is low; and send a third signal to the second light source to illuminate the print substance supply by displaying a third brightness, responsive to the detection of the low print substance supply.
     Hideki’861 teaches the door is the supply area door (Fig.2, item 18) and an alarm (LED) is active when the door (Fig.2, item 18) is being determined opened (paragraph 52 and 54).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Katsuyuki’693 according to the teaching of Hideki’861 to determine if the door associated with the paper supply is being opened and to turn on an LED to inform an operator that the door associated with paper supply is being opened because this will allow an operator to monitor of the printer including the status of the door associated the paper supply more effectively.
     The combination of Katsuyuki’693 and Hideki’861 does not teach detect when a print substance supply is low; and send a third signal to the second light source to illuminate the print substance supply by displaying a third brightness, responsive to the detection of the low print substance supply.
     Skrainar’319 teaches detect when a print substance supply is low [the machine states including the out of paper in a tray that is not feeding a current job and low paper for a current job (paragraph 53). Therefore, a sensor is disclosed to detect if the paper (print substance supply) is low in order provide the desired machine states]; and 
     send a third signal to (a) light source to illuminate the print substance supply by displaying a third brightness, responsive to the detection of the low print substance supply [the machine states including the out of paper in a tray that is not feeding a current job and low paper for a current job and the brightness of LEDs are being adjusted to provide the desired status of the machine (paragraphs 43 and 53)]. 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Katsuyuki’693 and Hideki’861 according to the teaching of Skrainar’319 to send a signal for controlling an LED to turn on with a third brightness when the printer has lower paper for a current job and the reversing door is being opened (determine when a print substance supply of a printing device is low; and send a third signal to the light source to display a third brightness when the supply area door is in the open position and the print substance supply is low) because this will allow a user to know that the printer needs to add more papers for the current job.
     With respect to claim 11, which further limits claim 10, Katsuyuki’693 teaches wherein the media pathway is housed in the first enclosure of the printing device (Fig.1).  
     With respect to claim 16, which further limits claim 6, the combination of Katsuyuki’693, Hideki’861 and Skrainar’319 does not teach wherein the third brightness is different than the first brightness and the second brightness.
     Since Katsuyuki’693 has suggest using a jam occurrence lamp to indicate that the jam has occurred and a cover open lamp to indicate that the cover has opened (overview) and Skrainar’319 has suggest the brightness of LEDs are being adjusted to provide the desired status of the machine and the status of the machine including the low paper supply (paragraphs 43 and 53), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to adjust the jam occurrence lamp with the first brightness when the jam is being determined and to adjust the cover open lamp with a second brightness when the cover door is being determined opened and to adjust the adjust a LED with the third brightness which is different from the first brightness and the second brightness when the supplied paper is being determined low (wherein the third brightness is different than the first brightness and the second brightness) because this will allow the states of the printer to be virtually identified more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Katsuyuki’693, Hideki’861 and Skrainar’319 to adjust the jam occurrence lamp with the first brightness when the jam is being determined and to adjust the cover open lamp with a second brightness when the cover door is being determined opened and to adjust the adjust a LED with the third brightness which is different from the first brightness and the second brightness when the supplied paper is being determined low (wherein the third brightness is different than the first brightness and the second brightness).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuyuki’693 (JP 2002-341693), Hideki’861 (EP 1,145,861) and Skrainar’319 (US 2017/0364319) and further in view of Mineko’370 (JP 8-6370).
     With respect to claim 12, which further limits claim 10, the combination of Katsuyuki’693, Hideki’861 and Skrainar’319 does not teach wherein the light source is to illuminate the media pathway when the first brightness is displayed.  
     Mineko’370 teaches wherein the light source is to illuminate the media pathway when the first brightness is displayed (page 4).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Katsuyuki’693, Hideki’861 and Skrainar’319 according to the teaching of Mineko’370 to turn on the lamp to provide light so that the position of paper jam can be easily seen because this will allow the paper jam to be fixed more effectively.
     With respect to claim 13, which further limits claim 10, the combination of Katsuyuki’693, Hideki’861 and Skrainar’319 does not teach wherein the light source is to illuminate the second enclosure of the printing device when the second brightness is displayed. 
      Mineko’370 teaches turn on the lamp to provide light when the door is being opened (page 4).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Katsuyuki’693, Hideki’861 and Skrainar’319 according to the teaching of Mineko’370 to turn on the lamp to provide light so when the door is being opened because this will allow the inside housing the printer to be seen more effectively.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuyuki’693 (JP 2002-341693), Hideki’861 (EP 1,145,861) and Skrainar’319 (US 2017/0364319) and further in view of Kakitani’898 (US 2017/0227898).
     With respect to claim 14, which further limits claim 10, the combination of Katsuyuki’693, Hideki’861 and Skrainar’319 does not teach wherein the first enclosure includes a first door to access the media pathway.  
     Kakitani’898 teaches wherein the first enclosure includes a first door (Fig.3, item 57) to access the media pathway.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Katsuyuki’693, Hideki’861 and Skrainar’319 according to the teaching of Kakitani’898 to include other doors to access to the printer to remove the paper jam because this will allow the paper jam to be removed more effectively.
     With respect to claim 15, which further limits claim 14, the combination of Katsuyuki’693, Hideki’861 and Skrainar’319 does not teach wherein the first door is to open within an angle range of from about 25 degrees to about 170 degrees.  
     Kakitani’898 teaches wherein the first door is to open within an angle range of from about 25 degrees to about 170 degrees [as shown in Fig.3, the reversing door 57 is opened about 45 degrees].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Katsuyuki’693, Hideki’861 and Skrainar’319 according to the teaching of Kakitani’898 to include other doors to access to the printer to remove the paper jam because this will allow the paper jam to be removed more effectively.
Cited Art
     The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
     Ishidoya’871 (US 2016/0342871) discloses a control device comprises: a movement control unit configured to control movement of an object; a detecting unit configured to optically detect, at a specific position, the object moving through control by the movement control unit, to thereby output a detection voltage; and a movement amount determining unit configured to determine a movement amount of the object to be moved through the control by the movement control unit, based on a tendency of a change in the detection voltage when the object is moved.
Conclusion
     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674